Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                        Illinois Official Reports                        accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2018.06.26
                                                                         10:06:04 -05'00'




                  Bauman v. Patterson, 2018 IL App (4th) 170169



Appellate Court    ABBY BAUMAN and DAVE ANDERSON, Cotrustees of the Fifth
Caption            Amended and Restated R. Mack Brown Revocable Trust, Dated
                   October 19, 2016, as Successor in Interest to R. Mack Brown,
                   Deceased,     d/b/a     Golfview     Apartments,     Plaintiffs and
                   Counterdefendants-Appellants v. WAYNE PATTERSON and JOAN
                   SCHNEIDER, Defendants (Wayne Patterson, Defendant,
                   Counterplaintiff, and Third-Party Plaintiff-Appellee; Dennis Brooks,
                   Individually, Third-Party Defendant-Appellant).–ABBY BAUMAN
                   and DAVE ANDERSON, Cotrustees of the Fifth Amended and
                   Restated R. Mack Brown Revocable Trust, Dated October 19, 2016,
                   as Successor in Interest to R. Mack Brown, Deceased, d/b/a Golfview
                   Apartments, Plaintiffs and Counterdefendants-Appellants, v.
                   WAYNE PATTERSON and ANY UNKNOWN OCCUPANTS,
                   Defendants (Wayne Patterson, Defendant, Counterplaintiff, and
                   Third-Party Plaintiff-Appellee; Dennis Brooks, Individually,
                   Third-Party Defendant-Appellant).



District & No.     Fourth District
                   Docket Nos. 4-17-0169, 4-17-0170, 4-17-0190, 4-17-0191 cons.



Filed              April 23, 2018



Decision Under     Appeal from the Circuit Court of McLean County, Nos. 10-LM-638,
Review             11-LM-9; the Hon. David Butler, Judge, presiding.
     Judgment                 Appeals dismissed.


     Counsel on               Brian P. Thielen and Barbara Snow Mirdo, of Thielen, Foley & Mirdo,
     Appeal                   LLC, of Bloomington, for appellant Dennis Brooks.

                              Wayne Patterson, of Normal, appellee pro se.



     Panel                    PRESIDING JUSTICE HARRIS delivered the judgment of the court,
                              with opinion.
                              Justice Steigmann concurred in the judgment and opinion.
                              Justice Turner dissented, with opinion.


                                               OPINION

¶1         This litigation began with actions to evict Wayne Patterson from an apartment. Dennis
       Brooks filed an action as an agent of the landlord, R. Mack Brown, and Brown filed his own
       action. Thus, two eviction actions against Patterson were filed in the McLean County circuit
       court.
¶2         Patterson in turn filed counterclaims against Brooks and Brown, alleging they converted
       his belongings while enforcing a judgment for possession of the apartment—a judgment that,
       after its enforcement, was vacated because of defective service of process. (Brown died after
       Patterson filed his action, and on appeal, we have allowed cotrustees of Brown’s revocable
       trust, Abby Bauman and Dave Anderson, to be substituted for him.) The final expression of the
       conversion claim was Patterson’s fourth amended counterclaim, which consisted of one count
       against Brooks and another count against Brown.
¶3         Brooks and Brown moved for summary judgment on the fourth amended counterclaim,
       and Patterson cross-moved for summary judgment. After consolidating the two cases, the
       circuit court denied the motions by Brooks and Brown, and the court granted the motion by
       Patterson—but only as to liability, reserving the issue of damages for a trial. Thus, it was
       “deemed established” that Brooks and Brown had converted Patterson’s chattels, but the
       amount of damages resulting from the conversion was to be determined in a trial. 735 ILCS
       5/2-1005(d) (West 2016).
¶4         After entering the partial summary judgment in Patterson’s favor, the circuit court granted
       a motion by him to voluntarily dismiss, without prejudice, his fourth amended counterclaim.
       See id. § 2-1009. Consequently, the trial on damages never occurred.
¶5         Brooks and Brown (through his personal representatives, Bauman and Anderson) appeal in
       the two cases, thereby generating four appeals, which we have consolidated. We dismiss all
       four appeals for lack of subject-matter jurisdiction because (1) a voluntary dismissal renders
       appealable only prior orders that are final in nature and (2) none of the rulings on the


                                                   -2-
       cross-motions for summary judgment were final in nature.

¶6                                         I. BACKGROUND
¶7                               A. McLean County Case No. 10-LM-638
¶8          In September 2010, in McLean County case No. 10-LM-638, Dennis Brooks, as the agent
       of R. Mack Brown, the owner of Golfview Apartments, filed a civil complaint against Wayne
       Patterson and Joan Schneider. (Brooks was represented by counsel.) The complaint was
       pursuant to the Forcible Entry and Detainer Act (735 ILCS 5/9-101 to 9-321 (West 2010)), and
       it sought (1) possession of an apartment leased to Patterson and (2) overdue rent.
¶9          Patterson filed an answer, affirmative defenses, and a counterclaim. The counterclaim,
       which alleged conversion, was against Brown and also against Brooks, “individually and as
       [the] agent for” Brown. In substance, it was a counterclaim against Brown combined with a
       third-party complaint against Brooks in his individual capacity.
¶ 10        Brooks voluntarily dismissed his complaint, but Patterson’s counterclaim remained
       pending.
¶ 11        R. Mack Brown died on February 8, 2017. On June 15, 2017, we granted a motion to
       substitute Brown with Abby Bauman and Dave Anderson in their capacities as cotrustees of
       the Fifth Amended and Restated R. Mack Brown Revocable Trust, Dated October 19, 2016.
       The caption in these consolidated appeals originally listed the trust as a party, but because a
       trust is a fiduciary relationship rather than a legal person (see National City Bank of
       Michigan/Illinois v. Northern Illinois University, 353 Ill. App. 3d 282, 288 (2004); Dennet v.
       Kuenzli, 936 P.2d 219, 228 (Idaho Ct. App. 1997)) and because a relationship cannot be a party
       to an appeal, the cotrustees, Bauman and Anderson, are now listed as parties in lieu of the trust.
       We also have changed the caption to reflect that Brooks is sued only in his individual capacity
       since we have ordered that Bauman and Anderson, rather than Brooks, will serve as Brown’s
       personal representatives. So, Bauman and Anderson are sued in their representative capacities,
       and Brooks is sued in his individual capacity.

¶ 12                             B. McLean County Case No. 11-LM-9
¶ 13       In McLean County case No. 11-LM-9, Brown, the landlord, filed an eviction action against
       Patterson and unknown occupants. This case was substantially identical to McLean County
       case No. 10-LM-638 except that Brown, rather than Brooks, was the plaintiff. The complaint
       was pursuant to the Forcible Entry and Detainer Act, and Brown sought possession of the same
       apartment.
¶ 14       Again, Patterson filed an answer, affirmative defenses, and a counterclaim against Brown
       and Brooks for conversion. As in the other case, the conversion was allegedly of Patterson’s
       personal property that remained in the apartment when Brown took possession of the
       apartment pursuant to a judgment.
¶ 15       In August 2011, the trial court resolved Brown’s complaint against Patterson by granting
       Brown possession of the apartment, but Patterson’s counterclaim remained pending.




                                                   -3-
¶ 16                             C. Proceedings in the Consolidated Cases
¶ 17        In May 2011, the circuit court consolidated the two cases.
¶ 18        Patterson filed a fourth amended counterclaim against Brown and Brooks. It consisted of
       two counts, both of which alleged conversion. Count I was against Brown, and count II was
       against Brooks.
¶ 19        After discovery, Brown and Brooks each moved for summary judgment on the counts
       against them, and Patterson cross-moved for summary judgment on those counts. On August
       12, 2015, the circuit court denied the motions by Brown and Brooks but, on the issue of
       liability alone, granted Patterson’s motion, leaving the issue of damages to be determined in a
       trial. On January 6, 2016, the court denied motions by Brown and Brooks to reconsider or,
       more precisely, vacate the summary judgment rulings.
¶ 20        On January 17, 2017, pursuant to section 2-1009 of the Code of Civil Procedure (Code)
       (735 ILCS 5/2-1009 (West 2016)), the circuit court granted a motion by Patterson to
       voluntarily dismiss, without prejudice, his fourth amended counterclaim. Consequently, a trial
       on damages never occurred. No claims remained pending after the voluntary dismissal. These
       appeals followed.
¶ 21        In case No. 4-17-0169, Brooks appeals (1) the denial of his motion for summary judgment
       on the fourth amended counterclaim and the partial granting of Patterson’s cross-motion for
       summary judgment (the order of August 12, 2015), (2) the denial of Brooks’s motion to
       reconsider the rulings on the cross-motions for summary judgment (the order of January 6,
       2016), and (3) the granting of Patterson’s motion to voluntarily dismiss his fourth amended
       counterclaim (the order of January 17, 2017).
¶ 22        In case No. 4-17-0170, Brooks appeals the same three orders. It is a duplicate notice of
       appeal because the circuit court entered the orders in the two consolidated cases.
¶ 23        In case No. 4-17-0190, Bauman and Anderson appeal (1) the order denying their motion
       for summary judgment on the fourth amended counterclaim and partially granting Patterson’s
       cross-motion for a summary judgment (the order of August 12, 2015) and (2) the order denying
       Bauman’s and Anderson’s motion to reconsider the rulings on the cross-motions for summary
       judgment (the order of January 6, 2016).
¶ 24        In case No. 4-17-0191, Bauman and Anderson appeal the same two orders, which the trial
       court entered in the two consolidated cases.

¶ 25                                          II. ANALYSIS
¶ 26       Patterson does not dispute our jurisdiction over these appeals. Even so, we have an
       independent duty to make sure we have jurisdiction and to dismiss the appeals if we lack
       jurisdiction. See Archer Daniels Midland Co. v. Barth, 103 Ill. 2d 536, 539 (1984).
¶ 27       Patterson voluntarily dismissed his fourth amended counterclaim, and in their statements
       of jurisdiction, Brooks, Bauman, and Anderson argue that the voluntary dismissal of a lawsuit
       renders immediately appealable all prior orders that were not otherwise appealable at the time
       they were entered. In support of that argument, they cite Hudson v. City of Chicago, 228 Ill. 2d
462, 468 (2008), and Dubina v. Mesirow Realty Development, Inc., 178 Ill. 2d 496, 503-04
       (1997).
¶ 28       Both of those cases are distinguishable because the prior orders in those cases were final in
       nature whereas the prior orders in the present cases were not final in nature.

                                                   -4-
¶ 29       We first examine Hudson. In that case, the plaintiffs brought a tort action against the City
       of Chicago and some of its employees in the fire department. Hudson, 228 Ill. 2d at 464. The
       complaint consisted of two counts: count I, which alleged negligence, and count II, which
       alleged willful and wanton misconduct. Id. The circuit court granted the defendants’ motion to
       dismiss count I with prejudice, pursuant to section 2-619(a)(9) of the Code (735 ILCS
       5/2-619(a)(9) (West 2000)), on the ground that the city and its employees had immunity under
       section 3.150 of the Emergency Medical Services (EMS) Systems Act (210 ILCS 50/3.150
       (West 2000)). Hudson, 228 Ill. 2d at 464-65. Then, pursuant to section 2-1009 of the Code
       (735 ILCS 5/2-1009 (West 2000)), the plaintiffs voluntarily dismissed the remaining count,
       count II. Later, the plaintiffs refiled their action, pleading only one count, the same count of
       willful and wanton misconduct. Hudson, 228 Ill. 2d at 465. The circuit court granted a motion
       by the defendants to dismiss the refiled action as barred by res judicata. Id. The supreme court
       agreed with that ruling. The voluntary dismissal had “terminated [the litigation] in its
       entirety[,] and all final orders [had] bec[o]me immediately appealable.” (Emphasis added.) Id.
       at 468. The dismissal of count I, the negligence count, was a final order, and because the
       plaintiffs voluntarily dismissed count II, thereby ending the case, the rule against
       claim-splitting now prevented them from subverting that finality by refiling count II, which,
       with its allegations of willful and wanton misconduct, arose out of the same set of operative
       facts as the negligence count and could have been litigated at the same time as the negligence
       count. Id. at 473-74.
¶ 30       The other case, Dubina, likewise turned on the finality of the orders entered before the
       voluntary dismissal. The final orders in Dubina were the dismissal, with prejudice, of
       contribution claims between settling defendants. Dubina, 178 Ill. 2d at 503. Absent a finding
       pursuant to Illinois Supreme Court Rule 304(a) (eff. Feb. 1, 1994), the dismissal of the
       contribution claims, though final, was not immediately appealable. Dubina, 178 Ill. 2d at 503.
       Later, however, when the plaintiffs voluntarily dismissed their action, the dismissal of the
       contribution claims became appealable. “The order of voluntary dismissal, because it disposed
       of all matters pending before the circuit court, rendered all orders which were final in nature,
       but which were not previously appealable, immediately final and appealable.” (Emphasis
       added.) Id.
¶ 31       Taking our lead from Hudson and Dubina, we must determine whether the orders appealed
       in the present cases were “final in nature.” Id.; see also Hudson, 228 Ill. 2d at 468. Brooks,
       Bauman, and Anderson appeal (1) the denial of their motions for summary judgment on
       Patterson’s fourth amended counterclaim and (2) the partial granting of Patterson’s
       cross-motion for summary judgment. (Brooks also appeals the granting of Patterson’s motion
       for a voluntary dismissal, but he makes no argument on that issue.) We begin with the denial of
       the motions by Brooks and Brown for summary judgment. (We will treat Bauman and
       Anderson as interchangeable with Brown.) Unlike dismissals with prejudice (Hudson, 228 Ill.
2d at 473; Dubina, 178 Ill. 2d at 503), “[t]he denial of a summary judgment motion is not a
       final order ***. [Citation.] An exception exists where the parties have filed cross-motions for
       summary judgment and the circuit court has granted one, disposing of all the issues in the
       case.” (Emphasis added.) Fogt v. 1-800-Pack-Rat, LLC, 2017 IL App (1st) 150383, ¶ 95.
       When denying the motions by Brooks and Brown for summary judgment in their favor, the
       circuit court granted Patterson’s cross-motion for summary judgment—but the court granted it
       only partly, as to the issue of liability. By granting Patterson’s motion only as to liability, the


                                                    -5-
       court did not “dispos[e] of all the issues in the case.” Id. The issue of damages remained
       unresolved by the partial summary judgment. That issue was left to potential future litigation,
       which would be “an entirely new and separate action” (Dubina, 178 Ill. 2d at 504). Therefore,
       contrary to the exception described in Fogt, the denial of the motions by Brooks and Brown for
       summary judgment in their favor was not a final order. See Fogt, 2017 IL App (1st) 150383,
       ¶ 95. Although the denial of a motion for summary judgment is regarded as final under an
       exception for totally dispositive rulings on cross-motions for summary judgment, that
       exception has no applicability here.
¶ 32       Brooks, Bauman, and Anderson invoke another exception, which the appellate court
       created in DePluzer v. Village of Winnetka, 265 Ill. App. 3d 1061 (1994). In that case, the
       complaint had two counts, and as to count I, the circuit court granted the defendant’s motion
       for summary judgment, but as to count II, the court denied the defendant’s motion. Id. at 1062.
       The court then granted a motion by the plaintiff to voluntarily dismiss count II. Id. The plaintiff
       appealed the summary judgment on count I, and the defendant cross-appealed the denial of
       summary judgment on count II. Id. The plaintiff moved that the appellate court dismiss the
       defendant’s appeal for lack of subject-matter jurisdiction, arguing that the denial of a summary
       judgment was not a final order. Id. at 1064. While agreeing that typically this was true, the First
       District held that the plaintiff’s voluntary dismissal of count II made the preceding denial of the
       defendant’s motion for a summary judgment on that count final and appealable. Id. at 1064-65.
       The First District reasoned as follows:
                    “Although [the plaintiff] is correct that the denial of a motion for summary
                judgment is typically not appealable, the propriety of the denial may be considered if
                the case is properly before a reviewing court from a final judgment and no trial or
                hearing has been conducted. [Citation.] In this case the order is final and appealable
                because, in addition to denying summary judgment, the trial court granted [the
                plaintiff’s] motion to voluntarily dismiss this count, making the order final and
                appealable.
                    Our Illinois Supreme Court has determined that it is important that a defendant
                have the ability to appeal from an order of voluntary dismissal since, otherwise, such an
                order would never be subject to review. [Citations.] Consequently, the order granting
                [the plaintiff] a voluntary dismissal as to count II of his complaint is a final and
                appealable order, which brings before the reviewing court all other orders and rulings
                directly associated with that judgment, including, in this case, the denial of summary
                judgment. This court, therefore, has jurisdiction to consider the appeals.” Id.
¶ 33       For two reasons, we are unconvinced by the quoted reasoning. First, the First District
       states: “[T]he propriety of the denial [of a motion for summary judgment] may be considered if
       the case is properly before a reviewing court from a final judgment and no trial or hearing has
       been conducted.” (Emphasis added.) However, there was no final judgment in DePluzer. The
       supreme court has explained:
                “A final judgment is a determination by the court on the issues presented by the
                pleadings which ascertains and fixes absolutely and finally the rights of the parties in
                the lawsuit. A judgment is final if it determines the litigation on the merits so that, if
                affirmed, nothing remains for the trial court to do but to proceed with its execution.”
                Big Sky Excavating, Inc. v. Illinois Bell Telephone Co., 217 Ill. 2d 221, 232-33 (2005).


                                                    -6-
       By granting the motion for a voluntary dismissal without prejudice, a court does not determine
       the litigation on the merits. If statutory law allowed the plaintiff in DePluzer to refile count II
       within one year after voluntarily dismissing it (see 735 ILCS 5/13-217 (West 1994)), then,
       necessarily, the voluntarily dismissal left the issues in count II unresolved and the merits of
       that count undetermined.
¶ 34       Second, although the decision to grant the plaintiff’s motion for a voluntary dismissal of
       count II was appealable by the defendant (see Dillie v. Bisby, 106 Ill. 2d 487, 491 (1985)), it
       did not follow that every order preceding the voluntary dismissal was appealable. Several
       years after DePluzer, the appellate court dispelled such a misconception:
                    “An order granting a plaintiff’s motion for a voluntary dismissal is final and
                appealable by the defendants. [Citation.] But, because jurisdiction in the appellate court
                is generally limited to appeals from final judgments, the power to address a defendant’s
                appeal from a voluntary dismissal does not form the jurisdictional basis from which we
                may also address the substantive merits of other nonfinal orders entered by a trial court
                prior to the granting of a voluntary dismissal. [Citations.]
                    A judgment is final if it determines the litigation on the merits so that, if affirmed,
                nothing remains for the trial court to do but to proceed with its execution. [Citation.]
                When an order leaves a cause still pending and undecided, it is not a final order.
                [Citation.] Accordingly, the denial of a motion for summary judgment is not final.
                [Citation.]
                    It is true that an appeal from a final judgment draws into issue all previous
                interlocutory orders that produced the final judgment. [Citation.] But such orders must
                constitute procedural steps in the progression leading to the entry of the final judgment.
                [Citation.] The denial of summary judgment is not a procedural step to an order of
                voluntary dismissal. [Citation.] Thus, the denial here was neither a final judgment nor a
                procedural step to a final judgment, and it is not appealable.” (Internal quotation marks
                omitted.) Resurgence Financial, LLC v. Kelly, 376 Ill. App. 3d 60, 62 (2007).
       While we disagree with the implicit statement of law, in the third paragraph of the quotation
       from Resurgence Financial, that an order granting a motion for a voluntary dismissal is a “final
       judgment” (it is not, because it is not a determination on the merits (see Big Sky, 217 Ill. 2d at
       232-33)), we otherwise agree with Resurgence Financial, and we disagree with DePluzer. We
       agree with Resurgence Financial that a voluntary dismissal that disposes of all remaining
       claims in the case makes appealable only those orders preceding the voluntary dismissal that
       were “final in nature.” Dubina, 178 Ill. 2d at 503; see also Jackson v. Victory Memorial
       Hospital, 387 Ill. App. 3d 342, 352 (2008) (“While it is well settled that upon entry of a
       voluntary dismissal all final orders become appealable (see Hudson, 228 Ill. 2d at 468; Dubina,
178 Ill. 2d at 503), [the defendant] does not cite, nor have we found, any case holding that an
       order granting a voluntary dismissal renders final an otherwise nonfinal order.”).
¶ 35       Such preceding orders, made appealable by the voluntary dismissal, necessarily were
       interlocutory when they were entered—otherwise, nothing would have remained for the
       plaintiff to voluntarily dismiss. See Commonwealth Edison Co. v. Illinois Commerce Comm’n,
       368 Ill. App. 3d 734, 742 (2006) (“An interlocutory order is one that does not dispose of all of
       the controversy between the parties.”). But in addition to being interlocutory, these orders had
       to be final when they were entered. Dubina, 178 Ill. 2d at 503. It is possible for an order to be
       both interlocutory and final. “A judgment is final for appeal purposes if it determines the

                                                    -7-
       litigation on the merits or some definite part thereof” (that is, the judgment is interlocutory) “so
       that, if affirmed, the only thing remaining is to proceed with the execution of the judgment.”
       (Emphasis added.) In re Marriage of Verdung, 126 Ill. 2d 542, 553 (1989). To be made
       appealable by a voluntary dismissal, the preceding order had to be final in nature, such that it
       would have been eligible for a finding pursuant to Illinois Supreme Court Rule 304(a) (eff.
       Mar. 8, 2016). See MidFirst Bank v. McNeal, 2016 IL App (1st) 150465, ¶ 25 (“While Rule
       304(a) permits appeals from orders which do not dispose of an entire proceeding, the mere
       inclusion of Rule 304(a) language cannot make a nonfinal order final and appealable.”). Thus,
       to use some contrasting examples, a voluntary dismissal does not make appealable the
       preceding denial of the defendant’s motion to dismiss the plaintiff’s complaint (Saddle Signs,
       Inc. v. Adrian, 272 Ill. App. 3d 132, 140 (1995)), but it makes appealable the dismissal of a
       count with prejudice (Reagan v. Baird, 140 Ill. App. 3d 58, 61-62 (1985); Saddle Signs, 272 Ill.
       App. 3d at 139). The difference is that the denial of a motion for dismissal is not final in nature
       (Saddle Signs, 272 Ill. App. 3d at 135) whereas the dismissal of a count with prejudice is final
       in nature (Dubina, 178 Ill. 2d at 502 (“A dismissal with prejudice is usually considered a final
       judgment, including the dismissal of claims in a complaint ***.”)).
¶ 36        We find that Resurgence Financial is correct in identifying finality as the criterion of
       appealability with regard to any previously entered interlocutory orders when all remaining
       claims are voluntarily dismissed without prejudice. This is the criterion the supreme court laid
       down and by which we are bound: “The order of voluntary dismissal, because it disposed of all
       matters pending before the circuit court, rendered all orders which were final in nature, but
       which were not previously appealable, immediately final and appealable.” (Emphasis added.)
       Dubina 178 Ill. 2d at 503; see also Hudson, 228 Ill. 2d at 468. Resurgence Financial correctly
       concluded that because the denial of a motion for summary judgment lacked finality, a
       subsequent termination of the case by a voluntary dismissal did not make the denial
       appealable. See Resurgence Financial, 376 Ill. App. 3d at 62.
¶ 37        That is the germane conclusion in Resurgence Financial, and it is irrelevant whether an
       order preceding the voluntary dismissal was a “procedural step” to the voluntary dismissal.
       The only relevant consideration is the finality of the preceding order. Dubina, 178 Ill. 2d at
       503. We observe here that the procedural-step analysis applies to a wholly different question:
       the construction of a notice of appeal when the appeal is from a final judgment. “[T]he appeal
       from a subsequent final judgment draws in question all prior non-final orders and rulings
       which produced the judgment.” (Internal quotation marks omitted.) Burtell v. First Charter
       Service Corp., 76 Ill. 2d 427, 433 (1979). In other words, a notice of appeal from a final
       judgment should be liberally construed (In re Jamari R., 2017 IL App (1st) 160850, ¶ 39) to
       include “prior orders that [were] a step in the procedural progression leading to the judgment
       specified in the notice of appeal” (internal quotation marks omitted) (id. ¶ 41). This legal
       construct is not germane to the issue of the appealability of an interlocutory order that preceded
       the plaintiff’s voluntary dismissal, without prejudice, of all remaining claims. The construction
       or scope of a notice of appeal is not at issue in this case. The only jurisdictionally relevant issue
       is the finality of orders preceding the voluntary dismissal. Because the denial of the summary
       judgment motions by Brooks and Brown was nonfinal in nature, Patterson’s voluntary
       dismissal of his fourth amended counterclaim did not make the denial appealable. See
       Resurgence Financial, 376 Ill. App. 3d at 62.



                                                     -8-
¶ 38        We next consider the partial summary judgment in Patterson’s favor on the issue of
       liability for conversion and whether it became final and appealable by virtue of Patterson’s
       voluntary dismissal of his lawsuit. Brooks relies on Home Savings & Loan Ass’n of Joliet v.
       Samuel T. Isaacs & Associates, Inc., 99 Ill. App. 3d 795 (1981), for the following proposition:
       “An order that grants partial summary judgment on liability, but does not address damages, is
       an order that resolves a definite and separate part of the controversy, and therefore is final for
       purposes of appeal.” Bauman and Anderson rely on Home Savings for the same proposition.
¶ 39        Granted, the appellate court held in Home Savings: “Insofar as the partial summary
       judgment determined the issue of liability, a ‘definite and separate part’ of the instant lawsuit,
       it is appealable.” Home Savings, 99 Ill. App. 3d at 806 (quoting Village of Niles v. Szczesny, 13
Ill. 2d 45, 48 (1958)). Actually, though, the circuit court in Home Savings did more than
       determine the issue of liability; it also awarded remedies, thereby “ ‘dispos[ing] of the rights of
       the parties *** upon some definite and separate part’ ” of the controversy. Id. (quoting
       Szczesny, 13 Ill. 2d at 48). In granting the partial summary judgment, the court imposed
       constructive and resulting trusts, reformed loan instruments, and ordered the assignment of all
       rights and title the defendants had in the loan instruments. Id. at 797. For that reason, Home
       Savings is distinguishable.
¶ 40        Moreover, since deciding Home Savings, the appellate court has repeatedly rejected the
       argument that a partial summary judgment on the issue of liability alone is a final and
       appealable order. Morgan v. Richardson, 343 Ill. App. 3d 733, 739 (2003); Lindsey v. Chicago
       Park District, 134 Ill. App. 3d 744, 747 (1985); Harold Butler Enterprises No. 662, Inc. v.
       Underwriters at Lloyds, London, 100 Ill. App. 3d 681, 686 (1981).
                “[B]ecause jurisdiction in the appellate court is generally limited to appeals from final
                judgments, the power to address a defendant’s appeal from a voluntary dismissal does
                not form the jurisdictional basis from which we may also address the substantive merits
                of other nonfinal orders entered by a trial court prior to the granting of a voluntary
                dismissal.” (Internal quotation marks omitted.) Resurgence Financial, 376 Ill. App. 3d
                at 62.
       A partial summary judgment on the issue of liability is one such nonfinal order, which a
       subsequent voluntary dismissal of the lawsuit, without prejudice, does not make final.
¶ 41        It follows that we have subject-matter jurisdiction solely over Brooks’s appeal of the
       circuit court’s order of January 17, 2017, which granted Patterson’s motion to voluntarily
       dismiss his fourth amended counterclaim. We dismiss the remaining portions of Brooks’s
       appeal, and we dismiss the appeals of Bauman and Anderson, for lack of subject-matter
       jurisdiction. Because Brooks fails to explain how the circuit erred by granting Patterson’s
       motion for a voluntary dismissal, he has forfeited the sole issue we have jurisdiction to
       consider. See Vancura v. Katris, 238 Ill. 2d 352, 369 (2010). He appears to have abandoned
       that issue.

¶ 42                                     III. CONCLUSION
¶ 43      For the foregoing reasons, we dismiss the appeals for lack of subject-matter jurisdiction.

¶ 44      Appeals dismissed.



                                                    -9-
¶ 45        JUSTICE TURNER, dissenting:
¶ 46        I respectfully dissent. For the reasons set forth below, I find this court has jurisdiction to
       address the denial of the appellants’ motion for summary judgment.
¶ 47        I agree the denial of a summary judgment motion is ordinarily not appealable because it is
       an interlocutory order. See Clark v. Children’s Memorial Hospital, 2011 IL 108656, ¶ 119.
       However, in Clark, 2011 IL 108656, ¶ 119, our supreme court acknowledged some exceptions
       to the aforementioned rule, which permit a reviewing court to entertain an interlocutory order
       denying a motion for summary judgment. The supreme court first noted it had previously
       recognized an exception “when the parties have filed cross-motions for summary judgment
       and one party’s motion is granted and the other party’s denied.” Clark, 2011 IL 108656, ¶ 119
       (citing In re Estate of Funk, 221 Ill. 2d 30, 85 (2006)). That exception exists because the order
       on the cross-motions disposes of all the issues in the case. Clark, 2011 IL 108656, ¶ 119 (citing
       Funk, 221 Ill. 2d at 85). Citing DePluzer and La Salle National Bank v. Malik, 302 Ill. App. 3d
236, 247 (1999), the supreme court next noted “[o]ur appellate court has similarly concluded
       that the propriety of the denial may be considered if the case is properly before a reviewing
       court from a final judgment and no trial or hearing has been conducted.” Clark, 2011 IL
108656, ¶ 119. The Clark case involved several interlocutory orders, including a denial of a
       summary judgment motion, and culminated with the court dismissing the complaint with
       prejudice. Clark, 2011 IL 108656, ¶¶ 15, 18. Our supreme court reviewed the denial of
       summary judgment because the circuit court’s order disposed of all issues in the case, the
       defendants had properly preserved the issue at each stage of the litigation, and it was in the
       interest of judicial economy. Clark, 2011 IL 108656, ¶ 120.
¶ 48        The DePluzer case involved an appeal from the denial of a summary judgment that was
       followed by the circuit court granting the plaintiff’s motion to voluntarily dismiss the same
       claim at issue in the summary judgment. DePluzer, 265 Ill. App. 3d at 1062. The final
       judgment in DePluzer was the voluntary dismissal order. See DePluzer, 265 Ill. App. 3d at
       1065 (citing Swisher v. Duffy, 117 Ill. 2d 376, 379 (1987); Dillie, 106 Ill. 2d at 491; Kahle v.
       John Deere Co., 104 Ill. 2d 302, 307 (1984)). The supreme court cases cited by the DePluzer
       court for that proposition have not been overturned. In La Salle National Bank, 302 Ill. App. 3d
       at 246-47, the appellate court addressed the defendants’ cross-appeal from the denial of a
       summary judgment on other grounds after it reversed the circuit court’s orders barring the
       plaintiffs’ experts from testifying and granting summary judgment in the defendants’ favor.
       Thus, the supreme court has recognized different situations in which a denial of a summary
       judgment motion can be appealed.
¶ 49        Clark, DePluzer, and La Salle National Bank all involved reviewing denials of motions for
       summary judgment that, after review, could still result in an interlocutory order. In La Salle
       National Bank, 302 Ill. App. 3d at 248, the reviewing court affirmed the denial of the summary
       judgment motion on cross-appeal and remanded for further proceedings. Thus, the reviewing
       court’s affirmation of the denial of summary judgment resulted in further proceedings on the
       claim. Likewise, in Clark, the supreme court affirmed the judgment of the appellate court that
       reversed the circuit court’s dismissal of plaintiffs’ claims for negligent infliction of emotional
       distress, affirmed the denial of the summary judgment motion, and remanded for further
       proceedings. Clark, 2011 IL 108656, ¶ 125. In DePluzer, 265 Ill. App. 3d at 1069, the
       reviewing court reversed the circuit court’s order denying the defendant’s motion for summary
       judgment and granting the plaintiff’s motion for voluntary dismissal and remanded the case to

                                                   - 10 -
       the circuit court to enter summary judgment in the defendant’s favor on the count at issue.
       Thus, in that case, the review of the interlocutory denial of summary judgment and subsequent
       reversal led to a final judgment on the claim. DePluzer demonstrates why it is important for
       this court to have jurisdiction of the denial of the motion for summary judgment when a
       voluntary motion to dismiss is entered on the same claim. Accordingly, I disagree with the
       majority’s focus on finality.
¶ 50        Moreover, I disagree with the analysis in Resurgence Financial, which stems from
       Valdovinos v. Luna-Manalac Medical Center, Ltd., 307 Ill. App. 3d 528 (1999). See
       Resurgence Financial, 376 Ill. App. 3d at 62. In support of its finding jurisdiction of an
       interlocutory order only arises if the interlocutory order was a procedural step in granting the
       motion for voluntary dismissal, the Valdovinos decision cites Burtell, 76 Ill. 2d at 433, and
       Hough v. Kalousek, 279 Ill. App. 3d 855, 863-64 (1996). Valdovinos, 307 Ill. App. 3d at 538.
       Both of those cases addressed the sufficiency of the notice of appeal as to orders not specified
       in the notice of appeal. See Burtell, 76 Ill. 2d at 432; Hough, 279 Ill. App. 3d at 863. The issue
       of what interlocutory orders may be addressed on appeal from a voluntary dismissal is a very
       different issue then whether a notice of appeal was sufficient to review an unspecified order.
       Any time before a trial or hearing has begun, the plaintiff may voluntarily dismiss without
       prejudice his or her cause of action for any reason. See 735 ILCS 5/2-1009(a) (West 2016).
       The reason is personal to the plaintiff and does not even have to relate to the case. Thus, the
       “procedural step” analysis makes little sense with a voluntary dismissal. The majority attempts
       to suggest Resurgence Financial stands for the proposition only final orders can be addressed
       in an appeal from a voluntary dismissal, but if that is the case, then there was no need for the
       “procedural step” language. Regardless, while the “procedural step” analysis is unworkable,
       Resurgence Financial does recognize an interlocutory order may be appealable from the grant
       of a voluntary dismissal.
¶ 51        I recognize Dubina was the last supreme court case to address what other orders are
       appealable from the granting of a voluntary dismissal. However, the only issue before the
       supreme court was the appealability of a final order. See Dubina, 178 Ill. 2d at 503 (noting the
       dismissal orders the appellant sought to appeal were final where the court had dismissed the
       claims with prejudice). The supreme court has yet to specifically address the appealability of
       interlocutory orders from a voluntary dismissal, but the Dubina decision indicates appellate
       review is not limited to just the granting of the voluntary dismissal.
¶ 52        Last, I note that, of the cases that have dealt with the issue, the language of DePluzer that
       the voluntary dismissal “brings before the reviewing court all other orders and rulings directly
       associated with that judgment” best addresses the appealability of a denial of a summary
       judgment motion on a defendant’s appeal from the granting of a voluntary dismissal.
       DePluzer, 265 Ill. App. 3d at 1065. It prevents a defendant from appealing an interlocutory
       order related to a claim that is not part of the voluntary dismissal order but allows a defendant
       to appeal a potentially dispositive interlocutory order on the claim that was voluntarily
       dismissed, as shown in DePluzer. I emphasize dispositive because appellate court review of an
       evidentiary ruling or a section 2-615 motion to dismiss from an appeal of the granting of a
       voluntary dismissal would have no impact on any future litigation. However, a denial of a
       dispositive motion, such as one for summary judgment, if overturned, would bar future
       litigation on the same claim.



                                                   - 11 -
¶ 53       Accordingly, I would find we have jurisdiction of the denial of the appellants’ motion for
       summary judgment under the exception announced in DePluzer and cited by the supreme court
       in Clark.




                                                 - 12 -